                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION



 BRYCE YAKISH,
                                                        Case No. C19-0120-KEM
        Plaintiff,

 v.
                                                        DEFENDANT’S ANSWER TO
 ROBERT SMITH,                                          PLAINTIFF’S PETITION AT
                                                        LAW AND JURY DEMAND
        Defendant.


       COMES NOW Defendant Robert Smith, through undersigned counsel, and for his

Answer to Plaintiff’s Petition at Law and Jury Demand, states as follows:

                                           PARTIES

       1. Defendant denies the allegations of paragraph 1 for lack of information and

knowledge upon which to form a belief.

       2. Defendant admits the allegations of paragraph 2.

                                 FACTUAL ALLEGATIONS

       3. Defendant denies that Bryce Yakish was headed towards Cedar Rapids from his home

in Davenport for lack of information and knowledge upon which to form a belief. Defendant

admits the remaining allegations of paragraph 3.

       4. Defendant denies the allegations of paragraph 4.

       5. Defendant admits the allegations of paragraph 5.

       6. Defendant denies the allegations of paragraph 6 for lack of information and

knowledge upon which to form a belief.


                                               1

       Case 1:19-cv-00120-CJW-KEM Document 6 Filed 11/27/19 Page 1 of 5
       7. Defendant denies Plaintiff pulled straight ahead prior to stopping his motorcycle.

Defendant admits the remaining allegations of paragraph 7.

       8. Defendant admits some of the events at issue were captured on dashcam video but

denies the implication the dashcam captures the events occurred as characterized by Plaintiff.

       9. Defendant denies he assaulted Bryce, and further denies the implication he

intentionally knocked him over and onto his motorcycle. Defendant admits the remaining

allegations of paragraph 9.

       10. Defendant denies he dragged Bryce, and further denies he placed his knee at the

junction of Bryce’s motorcycle helmet and neck. Defendant admits the remaining allegations of

paragraph 10.

       11. Defendant admits he charged Bryce with eluding. Defendant denies the remaining

allegations of paragraph 11.

       12. Defendant denies the allegations of paragraph 12.

       13. Defendant admits he did not turn on his police siren until after he had come off the

interstate. Defendant denies the remaining allegations of paragraph 13.

       14. Defendant admits he did not turn on his siren until shortly before he was turning into

the BP station. Defendant denies the remaining allegations of paragraph 14.

       15. Defendant admits he took Bryce to the Cedar County Jail, where Bryce spent the

night. Defendant denies the remaining allegations of paragraph 15.

       16. Defendant denies he assaulted Bryce, and further denies the implication Bryce was

unfairly forced to defend himself against criminal charges. Defendant admits the remaining

allegations of paragraph 16.



                                                2

       Case 1:19-cv-00120-CJW-KEM Document 6 Filed 11/27/19 Page 2 of 5
       17. Defendant denies Bryce Yakish lost his driver’s license for lack of information and

knowledge upon which to form a belief. Defendant denies the remaining allegations of

paragraph 17.

       18. Defendant denies Bryce required chiropractic treatment for a neck injury for lack of

information and knowledge upon which to form a belief. Defendant denies the remaining

allegations of paragraph 18.

       19. Defendant admits his written complaint included the statements listed in subparts a

through i of paragraph 19, but denies the allegation the statements were false.

       20. Defendant denies the allegations of paragraph 20 for lack of information and

knowledge upon which to form a belief.

                                     CAUSES OF ACTION

       1. Defendant denies he violated Plaintiff’s rights under the United States Constitution as

enumerated in subparts a through b of paragraph 1.

       2. Defendant denies he committed any unlawful acts, and further denies Plaintiff

suffered the damages claimed in paragraph 2.

       3. Defendant denies he violated Plaintiff’s rights under the United States Constitution in

any of the ways listed in subparts a through e of paragraph 3.

       3. Defendant admits Plaintiff brings his claim pursuant to 42 U.S.C. § 1983, and that the

claim is brought against Defendant in his individual capacity.

       4. Defendant denies he violated Plaintiff’s rights under the United States Constitution,

and further denies Plaintiff suffered the damages claimed in paragraph 4.

       5. Defendant denies Plaintiff is entitled to the damages claimed in paragraph 5.



                                                 3

       Case 1:19-cv-00120-CJW-KEM Document 6 Filed 11/27/19 Page 3 of 5
       6. The allegations of paragraph 6 require no response.

       WHEREFORE, Defendant Robert Smith respectfully requests that Plaintiff’s Petition at

Law and Jury Demand be dismissed with costs assessed to Plaintiff.

                                 AFFIRMATIVE DEFENSES

       COMES NOW Defendant Robert Smith and sets forth the following affirmative

defenses:

       1.      Plaintiff has failed to state a claim upon which relief can be granted.

       2.      Defendant is shielded from liability by the doctrine of qualified immunity.

       3.      Plaintiff’s claims are barred by the holding in Heck v. Humphrey, 512 U.S. 477

(1994) and its progeny.

       4.      Plaintiff’s claims are barred by the holding in Malady v. Crunk, 902 F.2d 10 (8th

Cir. 1990) and its progeny.

       5.      Plaintiff has failed to mitigate his damages, if any.



                                              Respectfully submitted,

                                              THOMAS J. MILLER
                                              Attorney General of Iowa

                                              /s/ NICHOLAS E. SIEFERT
                                              NICHOLAS E. SIEFERT (AT0012993)
                                              Assistant Attorney General
                                              Special Litigation Division
                                              Hoover Office Building
                                              Des Moines, IA 50319
                                              Telephone: (515) 281-6665
                                              Fax: (515) 281-4902
                                              Email: nick.siefert@ag.iowa.gov
                                              ATTORNEYS FOR DEFENDANT



                                                 4

       Case 1:19-cv-00120-CJW-KEM Document 6 Filed 11/27/19 Page 4 of 5
All parties served electronically.



                                                               Proof of Service
                                     The undersigned certifies that the foregoing instrument was served
                                     upon each of the persons identified as receiving a copy by delivery in
                                     the following manner on this date: November 27, 2019.
                                       U.S. Mail                        Fax
                                       Hand Delivery                    Overnight Courier
                                       Email                          X Other: EDMS

                                     Signature: /s/ Nicholas Siefert




                                             5

       Case 1:19-cv-00120-CJW-KEM Document 6 Filed 11/27/19 Page 5 of 5
